     Case 2:20-cv-07948-RSWL-E Document 1 Filed 08/31/20 Page 1 of 20 Page ID #:1



 1
     MICHELE M. BETTI, ESQ. (SBN 204939)
 2   LAW OFFICES OF BETTI & ASSOCIATES
     1732 Knoll Field Way
 3
     Encinitas, CA 92024
 4   Telephone: (760) 500-5451
 5
     Facsimile: (760) 454-2204
     Email: mbettilaw@gmail.com
 6

 7   Attorneys for Plaintiff
     ALEX KHADAVI
 8

 9

10                        UNITED STATES DISTRICT COURT
11                      CENTRAL DISTRICT OF CALIFORNIA
12                       Western Division - Roybal Federal Building
13                    255 East Temple Street, Los Angeles, CA 90012
14   ALEX KHADAVI, an Individual        )      Case No.: 2:20-cv-7948
                                        )
15                                      )
                  Plaintiff,            )      VERIFIED COMPLAINT FOR:
16                                      )      1. BREACH OF CONTRACT;
     v.                                 )
17                                      )      2. VIOLATIONS OF BUSINESS AND
                                        )      PROFESSIONS CODE SECTION
18                                      )
     STALGI INC., a Florida             )      17500;
19   Corporation; ALDO BERNARDI, an ))         3. AIDING AND ABETTING
20   Individual; and Does 1 through 10, )      VIOLATIONS OF SECTIONS 17500;
     Inclusive,                         )      4. NEGLIGENCE;
21                                      )      5. UNJUST ENRICHMENT
                                        )
22                  Defendants.         )
                                        )
23

24         Based upon information and belief available to Plaintiff at the time of the
25   filing of this Verified Complaint, Plaintiff makes the following allegations:
26                                        PARTIES
27         1.     Plaintiff ALEX KHADAVI (“Plaintiff”) is and was at all times
28   relevant a citizen of California residing in Los Angeles County, California.


                                     Verified Complaint - 1
     Case 2:20-cv-07948-RSWL-E Document 1 Filed 08/31/20 Page 2 of 20 Page ID #:2



 1
     Plaintiff is the owner of real property located at 777 Sarbonne Road, Los Angeles,
 2
     CA 90077 (“Property”).
 3
            2.     Defendant STALGI, INC., is a corporation incorporated in the State
 4
     of a Florida (“STALGI”), with its principal place of business located in Miami-
 5
     Dade County, Florida at 777 Arthur Godfrey Road, Miami Beach, Florida 33140.
 6
            2.1    Defendant ALDO BERNARDI (“BERNARDI”) is and was at all
 7
     times relevant a resident of Miami-Dade County, Florida. BERNARDI is the
 8
     President of STALGI, INC.
 9
                                             VENUE
10
            3.     The district court has original jurisdiction of this civil action in that
11
     the matter in controversy exceeds the sum or value of $75,000, exclusive of
12
     interest and costs, and the matter is between citizens of different States pursuant to
13   28 U.S.C.A. § 1332 (West). A corporation shall be deemed to be a citizen of any
14
     State by which it has been incorporated and of the State where it has its principal
15   place of business. 28 U.S.C.A. § 1332 (West). Defendant STALGI is a citizen of
16   the State of Florida pursuant to 28 U.S.C.A. § 1332 (West). Defendant STALGI
17   has its principal place of business in Miami-Dade County, Florida at 777 Arthur
18   Godfrey Road, #404, Miami Beach, Florida 33140. Defendant BERNARDI is a
19   resident of Miami-Dade County, Florida pursuant to 28 U.S.C.A. § 1332 (West).
20   Plaintiff Alex Khadavi is a citizen of the State of California. Therefore, this
21   district court has original jurisdiction over this civil action.
22          4.     The true names and capacities of the Defendants, Does 1 through 10,
23   whether individual, corporate, associates or otherwise, are unknown to Plaintiff at
24   the time of filing this Complaint and Plaintiff, therefore, sues said defendants by
25   such fictitious names and will ask leave of court to amend this Complaint to show
26   their true names or capacities when the same have been ascertained. Plaintiff is
27   informed and believes, and therefore alleges, that each of the Doe Defendants is, in
28   some manner, responsible for the events and happenings herein set forth and


                                       Verified Complaint - 2
     Case 2:20-cv-07948-RSWL-E Document 1 Filed 08/31/20 Page 3 of 20 Page ID #:3



 1
     proximately caused injury and damages to Plaintiff as herein alleged.
 2
           5.     Plaintiff is informed and believes and thereon alleges that, at all
 3
     relevant times, each of the Defendants, including Does 1 through 10, inclusive,
 4
     was the agent or employee of each of the remaining Defendants and, in doing the
 5
     things alleged, was acting within the scope of that agency or employment.
 6
     Defendants, and each of them, are individuals, corporations, partnerships and other
 7
     entities which engaged in, joined in and conspired with the other wrongdoers in
 8
     carrying out the tortious and unlawful activities described in this Complaint, and
 9
     Defendants, and each of them, ratified the acts of the other Defendants as described
10
     in this Complaint. Each of the above named Defendants and Does 1 through 10
11
     are sometimes hereinafter referred to collectively as the “Defendants.”
12
           6.     Defendants are not licensed contractors in the State of California
13   and thus any mechanics liens, promissory notes, and deeds of trust are invalid.
14
     Defendants fraudulently represented to Plaintiff that they were in fact licensed
15   contractors in the State of California to supply, fabricate, and install Italian marble
16   and natural stone. The work performed by these unlicensed contractors was below
17   industry standards and caused irreparable harm and damages to replace and repair
18   marble and natural stone, including additional costs in delay of the project.
19   Moreover, Defendants continue to impede the process of Plaintiff to refinance
20   loans to the Property and/or the sale of the Property by filing knowingly false liens,
21   promissory notes, and deeds of trust on the Property without just cause.
22         7.     The Plaintiff is informed and believes, and on that basis alleges, that
23   Defendants had actual knowledge of the tortious and unlawful conduct against
24   Plaintiffs. That at all times mentioned herein, Defendants, and each of them, were
25   the agents, servants, employers, masters, servants, or co-conspirators of each of the
26   remaining co-Defendants, and in doing the things hereinafter alleged were acting
27   within the course and scope of such relationship and with the permission, approval,
28   ratification, or consent of their co-Defendants.


                                      Verified Complaint - 3
     Case 2:20-cv-07948-RSWL-E Document 1 Filed 08/31/20 Page 4 of 20 Page ID #:4



 1
           8.     The Plaintiff is informed and believes, and on that basis alleges, that
 2
     there exists such a unity of control between the Defendants, any individuality or
 3
     separateness between the Defendants has ceased, and each of the Defendants is the
 4
     alter ego of the other. The Plaintiff is informed and believes, and on that basis
 5
     alleges, that some of the Defendants own and control the others; that some of the
 6
     Defendants have the same officers, directors, or partners; that some of the
 7
     Defendants finance other Defendants; that some of the Defendants pay the salaries
 8
     and other expenses of other Defendants; that some of the Defendants fail to
 9
     maintain formalities of separate corporate or partnership existence; that some of
10
     the Defendants held themselves out to the public to be the same entity as other
11
     Defendants; and that Plaintiff lacked knowledge of the Defendants’ separate
12
     corporate or partnership existence.
13         9.     The Plaintiff is informed and believes, and on that basis alleges, that
14
     adherence to the fiction of the separate existence of the Defendants as distinct
15   entities from each other may promote injustice or fraud.
16          FACTUAL ALLEGATIONS APPLICABLE TO ALL COUNTS
17         10.    Plaintiff is informed and believes, and on that basis alleges, the
18   following:
19         A.     Plaintiff is, and at all times mentioned was, the resident and owner of
20   a single-family residence located at 777 Sarbonne Road, Bel Air Los Angeles, CA
21   90077 (“Property”).
22         B.     STALGI does not maintain a qualified status with the California
23   Secretary of State or the California Franchise Tax Board. STALGI is not licensed
24   with the California Contractors State License Board.
25         C.     In or about January 11, 2018, Plaintiff entered into a written contract
26   with Defendants STALGI and BERNARDI for the supply, fabrication, and
27   installation of Italian marble and natural stone for a total price of $1,813,530.82.
28   Attached hereto as Exhibit 1 and incorporated herein by reference is a true and


                                     Verified Complaint - 4
     Case 2:20-cv-07948-RSWL-E Document 1 Filed 08/31/20 Page 5 of 20 Page ID #:5



 1
     correct copy of the Stalgi Contract dated January 11, 2018. Defendants failed to
 2
     comply with requirements for a home improvement contract as set forth in
 3
     California Business & Professions Code § 7159.
 4
             D.   In or about August 25, 2018, Plaintiff entered into another written
 5
     contract with Defendants for the supply, fabrication, and installation of Italian
 6
     marble and natural stone for a total price of $236,909.76. Attached hereto as
 7
     Exhibit 2 and incorporated herein by reference is a true and correct copy of the
 8
     Stalgi Contract dated August 25, 2018.          Defendants failed to comply with
 9
     requirements for a home improvement contract as set forth in California Business
10
     & Professions Code § 7159.
11
             E.   Plaintiff has repeatedly put Defendants on notice that they have failed
12
     to supply, fabricate, and install marble and natural stone according to industry
13   standards and as a result of Defendants’ negligence Plaintiff has suffered injuries
14
     and damages.     To date, Defendants have failed to cure any damages to the
15   Property.
16           F.   On or about January 2020, due to Defendants’ negligence in the
17   installation of marble and natural stone, Plaintiff had to refinance the Property as
18   Notes were coming due and Plaintiff was required to pay out a hefty extension
19   cost.   Indeed, this was all the result of Defendants’ negligent defective work
20   product causing delays, and creating malfunctions in other areas that had to be
21   repaired and replaced.
22           G.   Defendants’ actions also caused delays in passing inspections, created
23   additional work to the Property, and constant reordering of replacement materials.
24           H.   Defendants, with knowledge the Plaintiff was refinancing the Property
25   as Notes were coming due, knowingly approached Plaintiff on or around
26   November 2018 to execute a Deed of Trust, Instrument #19-539141 for
27   $1,735,562,00 in lieu of filing a mechanics lien.
28           I.   The Deed of Trust dated November 1, 2018, for $1,735,562.00 was


                                     Verified Complaint - 5
     Case 2:20-cv-07948-RSWL-E Document 1 Filed 08/31/20 Page 6 of 20 Page ID #:6



 1
     recorded on June 10, 2019 some seven (7) months later. Defendants subsequently
 2
     recorded a secondary Deed of Trust dated February 15, 2019, Instrument Number
 3
     19-984150 for $768,931.00.        In order to persuade Plaintiff to agree with
 4
     Defendants’ filings, Defendants convinced Plaintiff that these Deeds of Trust
 5
     would be just as effective as Mechanics liens, but cleaner and not interfere with the
 6
     sale of the house once it was completed.
 7
           J.     But, Defendants knew full well that not being in possession of a
 8
     California Contractors License or providing Plaintiff with any of the mandatory
 9
     notices required by law, Defendants had no ability to effect a Mechanics lien on
10
     the Property.
11
           K.     The law is clear in that all documents used in a home
12
     improvement/construction transaction must either contain 1) The License Number
13   of the Contractor or Clearly state “Not a Licensed Contractor.” See California
14
     Contractors State License Law, Cal. Bus. & Prof. Code §§ 7000, et seq., that
15   governs advertising by both unlicensed contractors and licensed contractors, and
16   regulates advertising across various marketing channels, including websites,
17   emails, directories, and other forms of communication. “Advertising” is defined
18   broadly to include “any card, contract proposal, sign, billboard, lettering on
19   vehicles registered in this or any other state, brochure, pamphlet, circular,
20   newspaper, magazine, airwave or any electronic transmission, and any form of
21   directory under any listing denoting ‘Contractor’ or any word or words of a similar
22   import or meaning requesting any work for which a license is required by the
23   Contractors License Law. See 16 C.F.R. § 861; see also, Bus. & Prof. Code §§
24   7027.1(b), 7027.4(c).
25         L.     Defendants failed to place on any of the contracts, bids, and any
26   solicitation with Plaintiff that they were not a licensed contractor in the State of
27   California, as clearly required by law.
28          M.    In a veil attempt to deceive the courts, Defendants hand wrote on a


                                     Verified Complaint - 6
     Case 2:20-cv-07948-RSWL-E Document 1 Filed 08/31/20 Page 7 of 20 Page ID #:7



 1
     previous executed agreement that they were not licensed. This document would
 2
     later prove to be a forgery of Plaintiff’s signature.
 3
            N.       Defendants did not comply with any of the California Contractor
 4
     statutes or laws governing their work, which are designed to protect the consumer,
 5
     including Plaintiff.     Indeed, it is illegal for an unlicensed person to perform
 6
     contracting work on any project valued at $500.00 or more in combined labor and
 7
     material costs.      Moreover, besides being illegal, unlicensed contractors lack
 8
     accountability and have a high rate of involvement in construction scams.
 9
     Unlicensed contractors also are unfair competition for licensed contractors who
10
     operate with bonds, insurance, and other responsible business practices.
11
            O.       California’s preliminary 20-day notice protects the right of the sender
12
     to file a mechanics lien or bond claim if they are not paid.             A California
13   preliminary notice is a legal document sent on construction projects to provide
14
     information to the people in charge of payment. It is also known as a 20-day
15   notice because it must be sent within 20 days of first furnishing labor or materials
16   to a project.
17          P.       California’s deadline to file a mechanics lien is 90 days after the
18   completion of a project as a whole. But, if a notice of completion or cessation is
19   filed, the deadline for subcontractors, suppliers, and other sub-tier parties is
20   shortened to 30 days from the date the notice was filed. Defendants knowingly
21   filed four (4) false mechanics liens on the Property in order to create leverage
22   against Plaintiff so that Plaintiff would be forced to pay any outstanding invoices
23   and liens even though Defendants performed work that was negligent, defective
24   and below the industry standard of care. The liens are set forth as follows:
25               1. A claim of lien recorded January 31, 2020
26                   Instrument Number 20-126738 of Official Records
27                   Lien claimant: Stalgi, Inc.
28                   Amount: $135,617.94


                                        Verified Complaint - 7
     Case 2:20-cv-07948-RSWL-E Document 1 Filed 08/31/20 Page 8 of 20 Page ID #:8



 1
                2. A claim of lien recorded January 31, 2020
 2
                   Instrument Number 20-126739 of Official Records
 3
                   Lien claimant: Stalgi, Inc.
 4
                   Amount: $83,044.80
 5

 6
                3. A claim of lien recorded February 06, 2020
 7
                   Instrument Number 20-148378 of Official Records
 8
                   Lien claimant: Stalgi, Inc.
 9
                   Amount: $135,617.94
10

11
                4. A claim of lien recorded February 06, 2020
12
                   Instrument Number 20-148379 of Official Records
13                 Lien claimant: Stalgi, Inc.
14
                   Amount: $83,044.80
15          Attached hereto as Exhibit 3 and incorporated herein by reference are true
16   and correct copies of the Mechanics Liens.
17         Q.      Because Defendants were not licensed contractors in the State of
18   California, they were not allowed to file mechanics liens in California.
19         R.      All businesses or individuals who construct or alter any building,
20   highway, road, parking facility, railroad, excavation, or other structure in
21   California must be licensed by the California Contractors State License Board
22   (CSLB) if the total cost (labor and materials) of one or more contracts on the
23   project is $500.00; or one must record the mechanics lien within 60 days of the
24   owner filing a Notice of Completion or Notice of Cessation. In the case in which
25   no notice has been filed, one must record the mechanics lien within 90 days of
26   work completion/last day of work.
27         S.      On or about March 11, 2020, Defendants extorted Plaintiff into
28   entering into a settlement agreement and issuing a promissory note and deed of


                                      Verified Complaint - 8
     Case 2:20-cv-07948-RSWL-E Document 1 Filed 08/31/20 Page 9 of 20 Page ID #:9



 1
     trust on the Property for the outstanding amounts Defendant claimed Plaintiff owed
 2
     for the supply, fabrication and installation of marble and natural stone at the
 3
     Property. In exchange for the issuance of a settlement agreement, deed of trust and
 4
     promissory note, Defendants agreed to rescind the mechanics liens. Plaintiff was
 5
     forced to issue a deed of trust and promissory note and sign a settlement agreement
 6
     so that a refinance of the Property could finalize. Purposefully delaying the project
 7
     and failing to cure any defects Defendants knowingly extorted Plaintiff to comply
 8
     with Defendants’ demands so that Plaintiff could refinance the Property.
 9
           T.     Attached hereto as Exhibit 4 and incorporated herein by reference is a
10
     true and correct copy of the Promissory Note.
11
           U.     Attached hereto as Exhibit 5 and incorporated herein by reference is a
12
     true and correct copy of the Deed of Trust.
13         V.     Attached hereto as Exhibit 6 and incorporated herein by reference is a
14
     true and correct copy of the Settlement Agreement.
15         W.     Defendants failed to supply all of the materials pursuant to the
16   STALGI Contracts, and improperly and negligently installed marble and natural
17   stone at the Property. Defendants’ defective, improper and negligent installation
18   has significantly delayed the project over 12 months. Sections 1 through 5 below
19   represent $411,353.71 in costs associated with the negligent installation of the
20   above listed products and materials by Defendants.         Specifically, Plaintiff is
21   informed and believes, and on that basis alleges, the following:
22         1.     Supply of Italian grey marble for external floors
23                Cost: $205,699.96
24                The “Italian grey marble” was installed as exterior flooring by
25   STALGI. The floor was never properly waterproofed, the improper grout was
26   used for the install and the marble was never properly sealed. The failure to
27   properly seal the marble allowed moisture to navigate through the floor from the
28   first day of install. Because of that exposure in conjunction with the already


                                      Verified Complaint - 9
     Case 2:20-cv-07948-RSWL-E Document 1 Filed 08/31/20 Page 10 of 20 Page ID #:10



 1
      referenced installation errors caused the marble to quickly degrade. After a short
 2
      period, the damaged marble became too fragile and too deteriorated to safely walk
 3
      on and it had to be removed and replaced.
 4
            2.     Supply of Italian grey marble for floors Guest Home and External
 5
                   Terraces
 6
                   Cost: $147,255.00
 7
                   The “Italian grey marble” was installed as exterior flooring by
 8
      STALGI. The egregious errors and failure to perform some of the most basic of
 9
      installation steps makes this example the most damning example of sheer
10
      incompetence. The floor, an exterior terrace directly above the Auto Museum, was
11
      never waterproofed. While the failure to waterproof in and of itself would have
12
      required the entire floor to be demolished and replaced and would certainly cause
13    water damage below (which it did), there were additional missteps. An interior
14
      grout was used, and the marble was never properly sealed and the failure to do so,
15    in addition with other installation errors, caused the marble to take on a brittle
16    texture. After a short period of time the damaged marble became too fragile to
17    walk on and it had to be removed and replaced.
18          3.     Ceramic Tiles Castelvetro 20 x 120cm - Grigio - CMR28R4
19                 Cost: $27,256.25
20                 Defendants used these ceramic tiles for an improper application that
21    quickly deteriorated forcing the demolition and removal of the now-destroyed
22    ceramic. Any installer would not have even considered this product to use as it
23    was used.
24          4.     Kerakol Gree Pro Pot Kerakoll Auquastop
25                 Cost: $23,152.50
26                 This represents the grout and adhesive agents necessary to
27    professionally install stone and ceramic flooring.
28    ///


                                      Verified Complaint - 10
     Case 2:20-cv-07948-RSWL-E Document 1 Filed 08/31/20 Page 11 of 20 Page ID #:11



 1
              5.   Stainless Steel Anchor of the installation of marble tiles around the
 2
                   water channel
 3
                   Cost: $7,990.00
 4
                   This material failed to accomplish its purpose and was quickly torn
 5
      down.
 6
              X.   Defendants failure to properly install marble and natural stone at the
 7
      Property caused these materials to be removed and replaced. Sections 1 through 6
 8
      below represent $231,545.69 in costs associated with the costs for removing and
 9
      replacing marble and natural stone relating to the negligent installation by
10
      Defendants. Specifically, Plaintiff is informed and believes, and on that basis
11
      alleges, the following:
12
              1.   Chalan, LLC
13                 $10,401.12 – Costs for Removing & Replacing Marble
14
      Payor                     Date                  Type of Work       Amount
15    IRCJ Holdings, LLC        2020.02.18            Labor              $4,000.00
16    IRCJ Holdings, LLC        2020.07.03            Labor              $2,300.00
17    IRCJ Holdings, LLC        2020.07.03            Labor              $1,004.00
18    IRCJ Holdings, LLC        2020.07.13            Labor              $1,850.00
19    IRCJ Holdings, LLC        2020.07.20            Labor              $647.12
20    IRCJ Holdings, LLC        2020.07.20            Labor              $600.00
21            2.   Complete Development Solutions
22                 $10,700.00 – Costs for Removing & Replacing Marble
23    Payor                     Date                  Type of Work             Amount
24    IRCJ Holdings, LLC        2020.02.05            Supervisory Role         $5,000.00
25    IRCJ Holdings, LLC        2020.02.18            Supervisory Role         $5,700.00
26            3.   Daltile
27                 $61,104.57 – Costs for Removing & Replacing Marble
28    Payor              Date                 Type of Work               Amount


                                       Verified Complaint - 11
     Case 2:20-cv-07948-RSWL-E Document 1 Filed 08/31/20 Page 12 of 20 Page ID #:12



 1
      AMEX - 8342          2020.04.29          Marble (Material Only) $10,810.35
 2
      AMEX - 8342          2020.04.30          Marble (Material Only) $9,079.87
 3
      AMEX - 8342          2020.04.30          Marble (Material Only) $15,756.30
 4
      AMEX - 8342          2020.04.30          Marble (Material Only) $6,850.49
 5
      AMEX - 8008          2020.05.28          Marble (Material Only) $9,862.60
 6
      AMEX - 8342          2020.06.11          Marble (Material Only) $6,276.41
 7
      AMEX - 8008          2020.07.14          Marble (Material Only) $2,468.55
 8
              4.   DJ Construction
 9
                   $20,000.00 – Costs for Removing & Replacing Marble
10
      Payor                     Date                   Type of Work    Amount
11
      IRCJ Holdings, LLC        2020.06.01             Glass Railing   $2,000.00
12
      IRCJ Holdings, LLC        2020.06.03             Glass Railing   $3,000.00
13    IRCJ Holdings, LLC        2020.06.03             Glass Railing   $15,000.00
14
              5.   Hi Tech, LLC
15                 $60,000.00 – Costs for Removing & Replacing Marble
16    Payor                     Date           Type of Work            Amount
17    IRCJ Holdings, LLC        2020.05.26 Marble Installation         $15,000.00
18    IRCJ Holdings, LLC        2020.06.05 Marble Installation         $15,000.00
19    IRCJ Holdings, LLC        2020.06.30 Marble Installation         $15,000.00
20    IRCJ Holdings, LLC        2020.07.13 Marble Installation         $15,000.00
21            6.   Majestic Blue
22                 $39,340.00 – Costs for Removing & Replacing Marble
23    Payor                     Date           Type of Work                 Amount
24    Ivy Portfolio, LLC        2020.04.16 Demolition & Haul Away           $9,990.00
25    IRCJ Holdings, LLC        2020.04.30 Demolition & Haul Away           $29,350.00
26            Y.   Carrying costs for the Property total $2,040,000.00 including
27    approximately $170,000.00 a month in loan payments ($150,000.00 in interest
28    alone); taxes $17,000.00 a month; electrical and water $9,000.00 a month; security


                                        Verified Complaint - 12
     Case 2:20-cv-07948-RSWL-E Document 1 Filed 08/31/20 Page 13 of 20 Page ID #:13



 1
      $15,000.00 a month; swimming pool maintenance $1,200.00 a month; gardener
 2
      $1,800.00 a month and cleaning services $2,400.00 a month.
 3
            Z.      Plaintiff is suing Defendants for among other things Relief Based on
 4
      Rescission of Contract in that Defendants, knowing the representations to be false
 5
      and with the intent to deceive Plaintiff and to induce Plaintiff to enter into the
 6
      STALGI Contracts, falsely and fraudulently represented to Plaintiff that (1) they
 7
      were licensed contractors as required under statutory law; (2) they were qualified
 8
      to do business in California; (3) the contract complied with all statutory
 9
      requirements; and (4) they would provide proper materials, labor and services in
10
      connection with the installation of marble and natural stone at the Property.
11
            11.    Specifically, the settlement agreement that Plaintiff and BERNARDI
12
      entered into is unenforceable because it compromises disputes over compensation
13    for services performed by an unlicensed construction professional. The settlement
14
      agreement was not fairly made and is in contravention of California law and/or
15    public policy. Defendants are unlicensed contractors in the State of California.
16    As such the legislature has a clear policy of invalidating contracts made by
17    unlicensed construction professionals.
18          12.    Similarly, failure to obtain a contractor or design professional license
19    can affect not only the construction professional, but also persons seeking to take
20    some interest or benefit from the non-licensed individual. Defendants not having a
21    California Contractor’s license has unintended consequences for Plaintiff as an
22    owner beyond the contractor’s inability to recover payment for services in that
23    Defendants are not bonded or have insurance.              A contract by an unlicensed
24    contractor is void and illegal and, consequently, the note and deed of trust, if
25    related to a construction contract by an unlicensed contractor, is subject to the
26    illegality defense.
27          13.    Defendant BERNARDI, as owner and agent of STALGI, made a
28    positive misrepresentation to Plaintiff of Defendants’ licensure status by


                                      Verified Complaint - 13
     Case 2:20-cv-07948-RSWL-E Document 1 Filed 08/31/20 Page 14 of 20 Page ID #:14



 1
      representing Defendants were in fact licensed contractors in the State of California
 2
      for the purpose of fraudulently inducing Plaintiff to enter into the STALGI
 3
      Contracts.       Defendants misrepresented they held a valid California Contractor’s
 4
      license for work Defendants performed at the Property. Plaintiff relied on the
 5
      misrepresentation.      The Defendants’ misrepresentations regarding Defendants’
 6
      licensure constituted fraudulent inducement by causing Plaintiff to enter into the
 7
      contract, and a violation of the Unfair Practices Act, i.e., Business and Professions
 8
      Code section 17500.
 9
                                   FIRST CAUSE OF ACTION
10
                                       (Breach of Contract)
11
                                       (Against Defendants)
12
            14.       Plaintiff incorporates all paragraphs of this Complaint as if fully set
13    forth herein.
14
            15.       Plaintiff and said Defendants entered into a contract to install marble
15    and natural stone in exchange for consideration, i.e., money for said proper
16    installation of marble and natural stone.
17          16.       Said Defendants breached the contract when Defendants represented
18    they were in fact licensed contractors in the State of California when they were not.
19          17.       Defendants knowledge and workmanship relating to the installation of
20    marble and natural stone was below the standard of care in breach of said contract.
21    Said breach was the cause of the marble and natural stone being installed
22    improperly.      Because the marble and natural stone were improperly installed,
23    Plaintiff was injured and suffered damages.
24          18.       Due to said breach, water damage, among other things, occurred to the
25    marble and natural stone making it ineffective. Therefore, said marble and natural
26    stone had to be removed and replaced.
27          19.       Plaintiff incurred costs associated with the improper installation by
28    Defendants who were not licensed contractors in the state of California. Those


                                        Verified Complaint - 14
     Case 2:20-cv-07948-RSWL-E Document 1 Filed 08/31/20 Page 15 of 20 Page ID #:15



 1
      costs included costs for new marble and natural stone including fabrication and
 2
      installation, and other costs associated with the demolition of the incorrectly
 3
      installed marble and natural stone.
 4
            20.       As a result of the above-described conduct, Plaintiff suffered
 5
      damages.
 6
                                 SECOND CAUSE OF ACTION
 7
                  (Violations of Business And Professions Code Section 17500)
 8
                                       (Against Defendants)
 9
            21.       Plaintiff incorporates all paragraphs of this Complaint as if fully set
10
      forth herein.
11
            22.       Beginning on or about August 2018, Defendants committed acts of
12
      untrue and misleading advertising as defined by Business and Professions Code
13    section 17500.
14
            23.       Defendants stated to Plaintiff that Defendants fabricated and installed
15    marble and natural stone at San Francisco International Airport. Defendants stated
16    to Plaintiff that Defendants supplied, fabricated and installed marble and natural
17    stone at several homes in Beverly Hills, California. Defendants stated to Plaintiff
18    that they were indeed licensed contractors in the State of California. Such was
19    done as a “sales pitch” to Plaintiff, and was indeed false advertising, as none of it
20    was true.       Defendants were not in fact licensed contractors in the State of
21    California.
22          24.       The acts of untrue and misleading advertising by Defendants present a
23    continuing threat to members of the public in that other Property owners will incur
24    damages if Defendants continue to lie and misrepresent to the public that they are
25    licensed California contractors, when in fact they are not licensed contractors in the
26    State of California. Plaintiff and other members of the general public have no
27    other adequate remedy of law in that they rely on the representations of
28    Defendants, rely on the advertisements, sales pitch, and false advertising that they


                                        Verified Complaint - 15
     Case 2:20-cv-07948-RSWL-E Document 1 Filed 08/31/20 Page 16 of 20 Page ID #:16



 1
      are in fact licensed contractors in the State of California.
 2
            25.       As a result of the above-described conduct, Plaintiff has suffered
 3
      damages.
 4
                                  THIRD CAUSE OF ACTION
 5
       (Aiding and Abetting Violations of Business And Professions Code § 17500)
 6
                                     (Against All Defendants)
 7
            26.       Plaintiff incorporates all paragraphs of this Complaint as if fully set
 8
      forth herein.
 9
            27.       Defendants knew and were aware of STALGI’S unlawful, unfair or
10
      deceptive business practices and untrue and misleading advertising as alleged.
11
      Indeed, BERNARDI is President of STALGI and as its agent knew that STALGI
12
      did not hold a contractor’s license in the State of California.
13          28.       Defendants aided and abetted and induced these violations by
14
      STALGI in that Defendants misled Plaintiff by telling Plaintiff that BERNARDI
15    and his company STALGI did many other properties in California both
16    commercial and residential. Specifically, Defendants represented it was STALGI
17    that supplied, fabricated and installed marble and natural stone at San Francisco
18    International Airport and properties in Beverly Hills.
19          29.       Indeed, Defendants persuaded and influenced Plaintiff to use STALGI
20    because it was the “Best” at installing Italian marble and natural stone.
21          30.       As a result of the above-described conduct, Plaintiff has suffered
22    damages.
23                               FOURTH CAUSE OF ACTION
24                                          (Negligence)
25                                   (Against All Defendants)
26          31.       Plaintiff incorporates all paragraphs of this Complaint as if fully set
27    forth herein.
28          32.       Said Defendants owed a duty of care to Plaintiff to provide the proper


                                        Verified Complaint - 16
     Case 2:20-cv-07948-RSWL-E Document 1 Filed 08/31/20 Page 17 of 20 Page ID #:17



 1
      supply, fabrication and installation of marble and natural stone that they
 2
      represented they would provide to Plaintiff, their customer.
 3
             33.      Said Defendants breached that duty when they failed to provide a
 4
      suitable supply, fabrication and installation of marble and natural stone, and
 5
      instead provided an unsuitable and sub standard supply, fabrication and installation
 6
      of marble and natural stone to Plaintiff.
 7
             34.      Said breach, was the cause in fact, i.e., the total destruction of the
 8
      value and quality of the marble and natural stone and damage to the Property due
 9
      to water damage from the inadequate supply, fabrication and installation of marble
10
      and natural stone to Plaintiff.
11
             35.      As a result of the above-described conduct, Plaintiff has suffered
12
      damages.
13                                 FIFTH CAUSE OF ACTION
14
                   (Unjust Enrichment and Imposition of Constructive Trust)
15                                    (Against all Defendants)
16           36.      Plaintiff incorporates all paragraphs of this Complaint as if fully set
17    forth herein.
18           37.      That the actually and/or constructively fraudulent transfer(s) and/or
19    obligation(s) incurred by Defendants resulted in the unjust enrichment of the
20    Defendants.
21           38.      As a result of the acts and omissions set forth herein, monies and other
22    assets in which Plaintiff has a superior legal and equitable interest has been
23    possessed and retained, and continue to be possessed and retained, by Defendants,
24    all to the detriment of Plaintiff.
25           39.      That the Defendants had knowledge of the circumstances surrounding
26    the enrichment and thus are obligated to make restitution. Defendants have been
27    unjustly enriched at Plaintiff’s expense by their possession and retention of the
28    monies, instruments and other assets mentioned above.


                                           Verified Complaint - 17
     Case 2:20-cv-07948-RSWL-E Document 1 Filed 08/31/20 Page 18 of 20 Page ID #:18



 1
            40.    As between Defendants on the one hand, and Plaintiff on the other, it
 2
      would be inequitable and unjust to allow Defendants to possess and retain the
 3
      monies, instruments and other assets mentioned above while depriving Plaintiff of
 4
      the same.
 5
            41.    That Defendants are holding the monies, instruments and other assets
 6
      subject to the interest of Plaintiff, because Defendants are not a bona fide
 7
      purchaser of Plaintiff’s monies, instruments and other assets.
 8
            42.    As a result of the unjust enrichment of Defendants, Plaintiff was
 9
      injured and suffered damages. Plaintiff is entitled to an order declaring that all of
10
      the monies, instruments and other assets held by Defendants as alleged herein are
11
      held by Defendants as constructive trustees for Plaintiff, and requiring Defendants
12
      to convey the same to Plaintiff.
13                                  PRAYER FOR RELIEF
14
            WHEREFORE, Plaintiff prays for judgment against each of the Defendants as
15    follows:
16          a.     Judgment in favor of Plaintiff and against Defendants and each of
17    them, jointly and severally, for general, special and compensatory damages in an
18    amount proven at trial.
19          b.     Against Defendants and each of them, for an order declaring the
20    settlement agreement null and void, rescinded, and unenforceable; and any and all
21    instruments relating to the Property that said Defendants hold to be rescinded and
22    declared null and void and unenforceable.
23          c.     Pre and post-judgment interest, costs of suit, and attorneys’ fees in
24    favor of Plaintiff and against Defendants and each of them, jointly and severally.
25          d.     Such further, supplementary or other relief as is appropriate and
26    warranted to achieve a fair and just result in this case.
27          e.     As for the second and third causes of action, Plaintiff prays for relief
28    as follows: Pursuant to Business and Professions Code § 17535, and pursuant to


                                         Verified Complaint - 18
     Case 2:20-cv-07948-RSWL-E Document 1 Filed 08/31/20 Page 19 of 20 Page ID #:19



 1
      the equitable powers of this Court, Plaintiff prays that the Defendants be
 2
      preliminarily and permanently enjoined from advertising in California and
 3
      representing that they are in fact licensed contractors in the State of California.
 4

 5
      Dated: August 30, 2020
 6

 7
                                             /s/Michele M. Betti
 8
                                             Michele M. Betti, Esq.
 9                                           BETTI & ASSOCIATES
10
                                             Attorneys for Plaintiff Alex Khadavi

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Verified Complaint - 19
     Case 2:20-cv-07948-RSWL-E Document 1 Filed 08/31/20 Page 20 of 20 Page ID #:20



 1
                                       VERIFICATION
 2
            Alex Khadavi affirms the following to be true under penalties of perjury:
 3
            I have read the annexed VERIFIED COMPLAINT and know the contents
 4
      thereof, and the same are true to my knowledge, except those matters therein,
 5
      which are stated to be alleged upon information and belief, and as to those matters
 6
      I believe them to be true. My belief, as to those matters therein not stated upon
 7
      knowledge, is based upon facts, records, and other pertinent information relating
 8
      this matter.
 9

10
      Dated: Los Angeles, California
11           August 30, 2020
12
                                            /s/Alex Khadavi
13
                                            Alex Khadavi
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                     Verified Complaint - 20
